Exhibit 5.1 601 Lexington AvenueNew York, New York 10022 (212) 446-4800 www.kirkland.com Facsimile: (212) 446-6460 September 4, 2015 Nexstar Broadcasting Group, Inc. 545 E. John Carpenter Freeway, Suite 700Irving, Texas 75062 Re: Registration Statement on Form S-8 Ladies and Gentlemen: We are providing this letter in our capacity as special counsel to Nexstar Broadcasting Group, Inc., a Delaware corporation (the “Company”), in connection with the filing by the Company of a Registration Statement on Form S-8 (the “Registration Statement”) under the Securities Act of 1933, as amended (the “Act”), with the Securities and Exchange Commission (the “Commission”) covering the offering of up to 2,500,000 shares of Class A common stock, $0.01 par value per share, of the Company (the “Shares”), under the Nexstar Broadcasting Group, Inc. 2015 Long-Term Equity Incentive Plan (the “Plan”). For purposes of this letter, we have examined such documents, records, certificates, resolutions and other instruments deemed necessary as a basis for this opinion, and we have assumed the authenticity of all documents submitted to us as originals, the conformity to the originals of all documents submitted to us as copies and the authenticity of the originals of all documents submitted to us as copies.
